         Case 1:19-cv-00057-KD-MU Document 83 Filed 05/24/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 CHRISTOPHER LEE PRICE,                           :
    Plaintiff,                                    :
                                                  :
 v.                                               :        CIVIL ACTION 1:19-00057-KD-MU
                                                  :
 JEFFERSON S. DUNN, et al.,                       :
     Defendants.                                  :

                                              ORDER

       This matter is before the Court on Price's motion for entry of final judgment in his favor, or

in the alternative, a stay of execution. (Doc. 81-SEALED).

       The Defendants are ORDERED to file and serve a response on or before 3:30 p.m. on May

26, 2019, in which the Defendants shall also address this Court’s jurisdiction to decide the motion.

       DONE and ORDERED this the 24th of May, 2019.


                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
